DETAILED ACTION


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 47, in line 1, replace the first word “The” before food product with “A”. 
In claim 49, in line 1, replace the first word “A” before food suspension with “The”.
In claim 51, in lines 2-3, replace “claim 20” with “claim 28”. 



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

	The following is an examiner's statement of reasons for allowance: The present
claims overcome the most current grounds of rejection for the reasons set forth in the
decision of the Patent Trial and Appeal Board dated 4 April 2022 which are herein
incorporated by reference.
	The closest prior art is Hanselmann, which teaches a food product comprising a matrix material of amorphously solidified sugar that is part of a chocolate composition. Hanselmann, however, fails to teach a spherical particle comprising the matrix material of the amorphously solidified sugar as required by the present claims. The spherical particle comprising the matrix material provides the food product with high sensorial requirements with respect to consistency, texture, taste and stability, which is not taught or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Rejoinder
Claims 20-23, 25, 26, 28-31, 33, 34, 37-40, 45-47, and 49-53 are directed to allowable products. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 27, 32, 35, 36, 41-44 and 48, directed to processes of making or using the allowable products, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 28 December 2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Conclusion
Claims 20-23 and 25-53 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791